Citation Nr: 0735110	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  06-31 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome, to include as secondary to service-connected 
hypothyroidism.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from September 1989 
to June 1992.  

This matter comes to the Board of Veterans' Appeals following 
a February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  
In July 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  


REMAND

The Board notes initially that the RO has considered the 
veteran's claim for service connection for carpal tunnel 
syndrome as directly related to service and on a secondary 
basis to the veteran's service-connected hypothyroidism.  The 
Board will likewise consider both theories of entitlement.  

In Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), the United 
States Court of Veterans Appeals (Court) (since renamed the 
United States Court of Appeals for Veterans Claims) held that 
records generated by VA facilities that may have an effect on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  During the above July 2007 hearing, the veteran 
testified that she had undergone carpal tunnel surgery at the 
VA Medical Center (VAMC) in Salt Lake City, Utah in July 2006 
and January 2007.  Records associated with the veteran's 
surgery are not associated with the claims file and are 
considered relevant to her claim on appeal.  Therefore, an 
attempt should be made to obtain any available medical 
records from the Salt Lake City VAMC associated with the 
veteran's identified surgeries in July 2006 and January 2007.  
Id.; Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  

In addition, the Board notes that a report of January 2005 VA 
examination reflects the veteran's reported history of first 
experiencing numbness in her fingers in 2003 and being 
diagnosed with carpal tunnel syndrome the following year.  A 
November 2005 VA progress note reflects an examiner's report 
that hypothyroidism was a risk factor for the development of 
median neuropathy at the wrist (carpal tunnel syndrome).  In 
a report of May 2006 VA examination, an examiner concluded 
that the veteran's carpal tunnel syndrome was less than 
likely as not related to her service-connected 
hypothyroidism.  The examiner explained that it was true that 
untreated hypothyroidism was a risk factor for carpal tunnel 
syndrome.  However, the veteran had been treated over 10 
years for hypothyroidism.  

Secondary service connection may be granted for disability 
that is proximately due to or the result of service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2007).  The 
controlling regulation has been interpreted to permit a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Recently, a 
provision of 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006) (as codified at 38 C.F.R. § 3.310(b) 
(2007)).  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.

As noted above, the VA examiner in May 2006 opined that the 
veteran's carpal tunnel syndrome was not proximately due to 
her service-connected hypothyroidism.  The examiner did not 
otherwise comment on whether the service-connected 
hypothyroidism aggravated the veteran's carpal tunnel 
syndrome.  The Court has held that once VA undertakes the 
effort to provide an examination when developing a claim for 
service connection, even if not statutorily obligated to do 
so, it must provide an adequate one.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's 
duty to return an inadequate examination report "if further 
evidence or clarification of the evidence . . . is essential 
for a proper appellate decision").

In light of the above, the claims file should be returned to 
the VA examiner who evaluated the veteran in May 2006.  That 
examiner should provide a supplemental opinion as to whether 
the veteran's carpal tunnel syndrome was made worse by the 
veteran's service-connected hypothyroidism.  Arrangements 
should be made for the veteran to undergo examination only if 
the VA examiner is unavailable or if such examination is 
needed to answer the question posed above.  38 U.S.C.A. 
§ 5103A (West 2002).  (The Board emphasizes to the veteran 
that failure to report to any scheduled examination, without 
good cause, may result in a denial of her claim.  See 38 
C.F.R. § 3.655(b) (2007).)  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve VA of 
the responsibility to ensure full compliance with the Act and 
its implementing regulations.  Hence, in addition to the 
actions requested above, any other development and/or 
notification action deemed warranted under the VCAA should be 
undertaken prior to adjudicating the claim on appeal.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Any available medical records 
associated with the veteran's carpal 
tunnel surgery in July 2006 and January 
2007 at the Salt Lake City VAMC should be 
obtained.  The procedures set forth in 38 
C.F.R. § 3.159(c) (2007) as regards to 
requesting records from Federal 
facilities should be followed.  All 
records and/or responses received should 
be associated with the claims file.  

2.  Following the development above, 
the veteran's claims file should be 
forwarded to the examiner who examined 
the veteran in May 2006.  Following a 
review of the claims file, that 
examiner should be asked to provide a 
supplemental opinion.  

The examiner should opine, consistent 
with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the veteran's carpal 
tunnel syndrome is related to the 
veteran's period of military service; 
or (a) caused or (b) aggravated (i.e., 
permanently worsened) by the veteran's 
service-connected hypothyroidism (to 
include any medications taken by the 
veteran for her hyperthyroidism).  An 
explanation for the opinion provided 
should be set forth.  

(An additional examination should be 
scheduled only if the May 2006 VA 
examiner is unavailable or such 
examination is needed to answer the 
questions posed above.)  

3.  After undertaking any other 
development deemed appropriate, the 
veteran's claim on appeal should be re-
adjudicated.  If the benefit sought is 
not granted, the veteran and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

